Case 3:19-cv-04753-AET-TJB Document 9-1 Filed 02/12/19 Page 1 of 3 PageID: 972



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,
 Second Amendment Foundation,                               CIVIL ACTION NO.: 19-CV-04753
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,                                    DECLARATION OF KEVIN
 California Association of Federal                          MADORE
 Firearms Licensees, Inc., and
 Brandon Combs

                             Plaintiffs,

                 v.

 Gurbir S. Grewal, Attorney General of the
 State of New Jersey,


                             Defendant.



       I, Kevin Madore, declare as follows:

       1.      I am a Detective and have been employed by the New Jersey Division of Criminal

Justice (DCJ) for two and a half years. I am currently assigned to the Financial and Computer

Crimes Bureau, Computer Crimes Unit. My responsibilities include forensic analysis on seized

items such as computers and cellular devices and advanced investigations of potential criminal

activities that occur on the dark web and/or that involve crypto currency or the use of V.P.N./proxy

servers. As part of my duties, I received training in the areas of Computer/Cellphone forensic

examinations, dark web investigations, and Network intrusion investigations. I currently have

thirteen years of related experience in the field, previously working in a county prosecutor’s office

and private industry.
Case 3:19-cv-04753-AET-TJB Document 9-1 Filed 02/12/19 Page 2 of 3 PageID: 973



        2.       On Thursday, February 7, 2019, I received an email from DCJ Lieutenant Edward

Augustyn regarding the website codeisfreespeech.com. Codeisfreespeech.com is hosted1 by the

company Cloudflare, Inc. (Cloudflare).

        3.       I learned that on February 2, 2019, a complaint was sent to Cloudflare via a web

form that demanded codeisfreespeech.com remove certain files from their website. The author of

the complaint supplied the email address “dcjtipline@njdcj.org,” the name “New Jersey Office of

the Attorney General,” and the telephone number of “609-984-6500.” This phone number and

email address are publicly available on the DCJ website.

        4.       On Friday, February 8, 2019, another DCJ Detective and I were assigned to

investigate the origin of the complaint.

        5.       On Friday, February 8, 2019, I requested Internet Protocol (I.P.)2 logs from

Cloudflare regarding the complaint. Cloudflare responded to that request the same day and

provided information regarding the I.P. address that sent the notice. Cloudflare identified that this

I.P. address was affiliated with a company based in the Slovak Republic.

        6.       Using IPlocation.net, an open source website that is commonly used (including by

DCJ) to geolocate I.P. addresses, I learned that the I.P. address resides in the Slovak Republic.

Using other open source tools, I confirmed that the geolocation was the Slovak Republic. Also, I

confirmed that this I.P. address is reserved for that provider based in the Slovak Republic.

        7.       Based upon this investigation, as well as my training and experience, the complaint

sent to Cloudflare regarding codeisfreespeech.com did not originate from the New Jersey Office

of Attorney General or its Division of Criminal Justice.



1
 Web hosting is a service that allows organizations and individuals to post a website or web page onto the Internet.
2
 An Internet Protocol address is a numerical label assigned to every device that connects to a computer network and
uses the Internet Protocol for communication.
Case 3:19-cv-04753-AET-TJB Document 9-1 Filed 02/12/19 Page 3 of 3 PageID: 974



      8.    I declare under penalty of perjury that the foregoing is true and correct.


                                                          /s/ Kevin Madore

                                                          Detective Kevin Madore
                                                          N.J. Division of Criminal Justice
